By the Court:
The meaning of section forty-nine of the Act concerning crimes and punishments, and sections six hundred and thirty-eight and six hundred and seventy-nine of the Criminal Practice Act, construed together, is that, for the crime of assault, the defendant may be fined not exceeding five hundred dollars; that in addition to the fine he may he adjudged to pay the costs of the proceeding, in which case the payment of the fine—but not the costs—may be enforced by imprisonment; that if the judgment impose a fine without costs, or if a fine be collected, but the costs imposed by judgment be not collected, in either case the costs of the officers are to be paid out of the fine collected.
Of course under section six hundred and ninety-three of the Criminal Practice Act the fees of the reporter are not taxable as costs against the defendant. But the question of the imposition of costs, their amount, and. what items of costs should be taxed, was a subject proper to be considered in the County Court. It had j urisdiction to determine that question. If a mistake was made, or error of fact or law committed in the taxation of the costs, it might hav.e been corrected by timely motion. At all events an incorrect determination in that respect was not an excess of jurisdiction in the County Court, and, therefore, could not be reached upon the writ of certiorari issued by the District Court.
Judgment affirmed.